Name: Commission Regulation (EU) NoÃ 1251/2010 of 22Ã December 2010 amending Council Regulation (EC) NoÃ 329/2007 concerning restrictive measures against the Democratic PeopleÃ¢ s Republic of Korea
 Type: Regulation
 Subject Matter: defence;  technology and technical regulations;  miscellaneous industries;  international affairs;  civil law;  free movement of capital;  international trade;  information and information processing;  Asia and Oceania
 Date Published: nan

 23.12.2010 EN Official Journal of the European Union L 341/15 COMMISSION REGULATION (EU) No 1251/2010 of 22 December 2010 amending Council Regulation (EC) No 329/2007 concerning restrictive measures against the Democratic Peoples Republic of Korea THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 329/2007 (1), and in particular Article 13(1)(e) thereof, Whereas: (1) Annex V to Regulation (EC) No 329/2007 lists persons, entities and bodies who, having been designated by the Council, are covered by the freezing of funds and economic resources under that Regulation. (2) On 22 December 2010, the Council decided to amend the list of persons, entities and bodies to whom the freezing of funds and economic resources should apply. Annex V should therefore be updated. (3) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately. HAS ADOPTED THIS REGULATION: Article 1 Annex V to Regulation (EC) No 329/2007 is hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 2010. For the Commission On behalf of the President, David O'SULLIVAN Director General for External Relations (1) OJ L 88, 29.3.2007, p. 1. ANNEX ANNEX V LIST OF PERSONS, ENTITIES AND BODIES REFERRED TO IN ARTICLE 6(2) A. Natural persons referred to in Article 6(2)(a) # Name (and possible aliases) Identifying information Reasons 1. CHANG Song-taek (alias JANG Song-Taek) Date of birth: 2.2.1946 or 6.2.1946 or 23.2.1946 (North Hamgyong province) Passport number (as of 2006): PS 736420617 Member of the National Defence Commission. Director of the Administrative Department of the Korean Workers Party. 2. CHON Chi Bu Member of the General Bureau of Atomic Energy, former technical director of Yongbyon. 3. CHU Kyu-Chang (alias JU Kyu-Chang) Date of birth: between 1928 and 1933 First Deputy Director of the Defence Industry Department (ballistics programme), Korean Workers Party, Member of the National Defence Commission. 4. HYON Chol-hae Year of birth: 1934 (Manchuria, China) Deputy Director of the General Political Department of the People's Armed Forces (military adviser to Kim Jong-Il). 5. JON Pyong-ho Year of birth: 1926 Secretary of the Central Committee of the Korean Workers Party, Head of the Central Committee's Military Supplies Industry Department controlling the Second Economic Committee of the Central Committee, member of the National Defence Commission. 6. KIM Yong-chun (alias Young-chun) Date of birth: 4.3.1935Passport number: 554410660 Deputy Chairman of the National Defence Commission, Minister for the People's Armed Forces, special adviser to Kim Jong-Il on nuclear strategy. 7. O Kuk-Ryol Year of birth: 1931 (Jilin Province, China) Deputy Chairman of the National Defence Commission, supervising the acquisition abroad of advanced technology for nuclear and ballistic programmes. 8. PAEK Se-bong Year of birth: 1946 Chairman of the Second Economic Committee (responsible for the ballistics programme) of the Central Committee of the Korean Workers Party. Member of the National Defence Commission. 9. PAK Jae-gyong (alias Chae-Kyong) Year of birth: 1933 Passport number: 554410661 Deputy Director of the General Political Department of the People's Armed Forces and Deputy Director of the Logistics Bureau of the People's Armed Forces (military adviser to Kim Jong-II). 10. PYON Yong Rip (alias Yong-Nip) Date of birth: 20.9.1929Passport number: 645310121 (issued on 13.09.2005) President of the Academy of Science, involved in WMD-related biological research. 11. RYOM Yong Director of the General Bureau of Atomic Energy (entity designated by the United Nations), in charge of international relations. 12. SO Sang-kuk Date of birth: between 1932 and 1938 Head of the Department of Nuclear Physics, Kim Il Sung University. B. Legal persons, entities and bodies referred to in Article 6(2)(a) # Name (and possible aliases) Identifying information Reasons 1. Green Pine Associated Corporation (alias: Chongsong Yonhap; Chongsong Yonhap) c/o Reconnaissance General Bureau Headquarters, Hyongjesan-Guyok, Pyongyang / Nungrado, Pyongyang Chongsong Yonhap has been identified for sanctions for exporting arms or related material from North Korea. Green Pine specializes in the production of maritime military craft and armaments, such as submarines, military boats and missile systems, and has exported torpedoes and technical assistance to Iranian defence-related firms. Green Pine is responsible for approximately half of the arms and related materiel exported by North Korea and has taken over many of the activities of KOMID after its designation by the UNSC. 2 Korea Heungjin Trading Company Location: Pyongyang Pyongyang-based entity used by the Korea Mining Development Trading Corporation (KOMID) for trading purposes (KOMID was designated by the United Nations, 24.4.2009). Korea Heungjin Trading Company is also suspected to have been involved in supplying missile-related goods to Irans Shahid Hemmat Industrial Group. 3. Korea Pugang mining and Machinery Corporation ltd Subsidiary of Korea Ryongbong General Corporation (entity designated by the United Nations, 24.4.2009); operates facilities for the production of aluminium powder, which can be used in missiles. 4. Korea Taesong Trading Company Location: Pyongyang Pyongyang-based entity used by the Korea Mining Development Trading Corporation (KOMID) for trading purposes (KOMID was designated by the United Nations, 24.4.2009). Korea Taesong Trading Company has acted on behalf of KOMID in dealings with Syria. 5. Korean Ryengwang Trading Corporation Rakwon-dong, Pothonggang District, Pyongyang, North Korea Subsidiary of Korea Ryongbong General Corporation (entity designated by the United Nations, 24.4.2009). 6. Second Economic Committee and Second Academy of Natural Sciences The Second Economic Committee is involved in key aspects of North Koreas missile program. The Second Economic Committee is responsible for overseeing the production of North Koreas ballistic missiles. It also directs the activities of KOMID (KOMID was designated by the United Nations, 24.4.2009). It is a national-level organization responsible for research and development of North Koreas advanced weapons systems, including missiles and probably nuclear weapons. It uses a number of subordinate organizations to obtain technology, equipment, and information from overseas, including Korea Tangun Trading Corporation, for use in North Koreas missile and probably nuclear weapons programs. 7. Sobaeku United Corp. (alias Sobaeksu United Corp.) State-owned company, involved in research into, and the acquisition, of sensitive products and equipment. It possesses several deposits of natural graphite, which provide raw material for two processing facilities, which, inter alia, produce graphite blocks that can be used in missiles. 8. Yongbyon Nuclear Research Centre Research centre which has taken part in the production of military-grade plutonium. Centre maintained by the General Bureau of Atomic Energy (entity designated by the United Nations, 16.7.2009). C. Natural persons referred to in Article 6(2)(b) # Name (and possible aliases) Identifying information Reasons 1. JON Il-chun Date of birth: 24.8.1941 In February of 2010 KIM Tong-un was discharged from his office as director of Office 39, which is, among other things, in charge of purchasing goods out of the DPRK diplomatic representations bypassing sanctions. He was replaced by JON Il-chun. JON Il-chun is also said to be one of the leading figures in the State Development Bank. 2. KIM Tong-un Former director of Office 39  of the Central Committee of the Workers Party, which is involved in proliferation financing. D. Legal persons, entities or bodies referred to in Article 6(2)(b) # Name (and possible aliases) Identifying information Reasons 1. Korea Daesong Bank (alias: Choson Taesong Unhaeng; Taesong Bank) Address: Segori-dong, Gyongheung St., Potonggang District, PyongyangPhone: 850 2 381 8221 Phone: 850 2 18111 ext. 8221 Fax: 850 2 381 4576 North Korean financial institution that is directly subordinated to Office 39 and is involved in facilitating North Koreas proliferation financing projects. 2. Korea Daesong General Trading Corporation (alias: Daesong Trading; Daesong Trading Company; Korea Daesong Trading Company; Korea Daesong Trading Corporation) Address: Pulgan Gori Dong 1, Potonggang District, PyongyangPhone: 850 2 18111 ext. 8204/8208 Phone: 850 2 381 8208/4188 Fax: 850 2 381 4431/4432 Company that is subordinated to Office 39 and is used to facilitate foreign transactions on behalf of Office 39. Office 39s Director of Office, Kim Tong-un is listed in Annex V of Council Regulation (EC) No 329/2007.